DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2-3 both recite the limitation "the cutting edge" in lines 8, 15 (claim 2) and line 2 (claim 3).  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted them to be “the at least one cutting edge” in each instance.
Claim 15 is dependent claim of a cancelled claim 14. For the purpose of examination, the examiner has interpreted it to be dependent of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demarest et al. (US 2003/0019533).
Regarding claim 1, Demarest discloses deep hole drilling method for producing a centrifugally cast nickel chromium iron alloy pipe with an inner profile that has a recess extending helically along the inner side of the centrifugally cast nickel chromium iron alloy pipe, comprising: - pulling or pushing, with a deep hole drilling machine 36 (Fig. 3), a tool 44 (Fig. 4) which comprises a basic body 48 (a shaft extension) extending along a longitudinal axis and at least one cutting edge (on a cutting insert 64) arranged on the outer circumference of the basic body, through the interior of the centrifugally cast (paragraphs 9, 38) nickel chromium iron alloy (Paragraph 36, it is noted the material of the pipe, Manaurite 36X, is nickel chromium iron alloy, see Bellot et al., US 3,865,629, col. 6 lines 19-29) pipe 10 while the tool is turned about its longitudinal axis, so that the cutting edge completes a cut along a helical cutting line on the inner side of the centrifugally cast nickel chromium iron alloy pipe (Paragraph 47),  wherein the deep hole drilling machine is configured to drill holes with a diameter of 0.2 to 2000 mm (it is noted that paragraph 36 and Figs. 1-2 discloses a diameter of 44.5 mm of the drilled 
Regarding claim 2, Demarest discloses the recess 20 (Figs. 1-2, and Paragraph 47) extending helically along the inner side of the centrifugally cast nickel chromium iron alloy pipe is produced by way of several cuts (Paragraphs 40, 44-45), wherein - pulling or pushing, during each cut, the tool through the interior of the centrifugally cast nickel chromium iron alloy pipe while the tool is being turned about its longitudinal axis so that the cutting edge completes the relevant cut along a helical cutting line on the inner side of the centrifugally cast nickel chromium iron alloy pipe.  (Paragraph 47)
Regarding claim 4, Demarest discloses the inner profile has n recesses helically extending along the inner side of the centrifugally cast nickel chromium iron alloy pipe (Figs. 1-2, Paragraph 47) and - pulling or pushing, with the deep hole drilling machine, the tool, which has a tubular basic body extending along a longitudinal axis and n cutting edges arranged on the outer circumference of the basic body, through the interior of the centrifugally cast nickel chromium iron alloy pipe while the tool is  turned about its longitudinal axis so that the cutting edges each complete a cut along a helical cutting line on the inner side of the centrifugally cast nickel chromium iron alloy pipe.
Regarding claim 5, Demarest discloses a drilling oil or coolant lubricant (in a central lubricating channel 52’, Figs 11A-11B, Paragraph 41) is introduced into the interior of the centrifugally cast nickel chromium iron alloy pipe (during cutting) and flows contrary to the pulling or pushing direction of the tool through the centrifugally cast nickel chromium iron alloy pipe. (Figs. 11A-11B discloses the central lubricating channel 52’ has a left closed end, and an open right end in the portion of a centering guide 56’, 
Regarding claim 15, Demarest discloses the centrifugally cast centrifugally cast nickel chromium iron alloy pipe with the inner profile has at least one recess 20 extending helically along the inner side of the centrifugally cast nickel chromium iron alloy pipe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symonds (US 20120288343) in view of Wolpert et al. (US 7963318).
Regarding claim 1, Symonds discloses deep hole drilling method for producing a pipe with an inner profile that has a recess extending helically along the inner side of the pipe, comprising: - pulling or pushing, with a deep hole drilling machine, a tool 220, 210 (Paragraph 55) which comprises a basic body 210 extending along a longitudinal axis and at least one cutting edge 224 arranged on the outer circumference of the basic body (Paragraphs 36-37, Figs. 3-4D), through the interior of the pipe 250 (Paragraph 
Fig. 1 of Symonds shows the deep hole drilling machine is configured to drill holes with a drilling depth more than 3 times the diameter (it is shown in Fig. 1  that the pipe 250 has at least a length 3 times the diameter).
Symonds is silent if  “the deep hole drilling machine is configured to drill holes with a diameter of 0.2 to 2000mm” . However, Symonds discloses the deep  hole drilling machine has a stabilizer 225 (Fig. 5A) including stabilizer pads 226 and 228 attached about a portion of the circumference of the stabilizer. (Paragraph 42 and Fig. 3) Symonds further discloses the stabilizer pads may have an axial length between 1 to 5 feet (305 to 1524 mm, Paragraph 42). It is apparent from Fig. 3 one can see the deep hole drilling machine can drill a hole about ¼ of the length of stabilizer pads by relating the proportional sizes of the cutting head 220 (hence its cutting diameter) and the stabilizer pad. This indicates the deep hole drilling machine can at least drill a hole having a diameter within a size of 76 to 381 mm, which falls within the recited range.
Symonds does not disclose the pipe 250 is centrifugally cast nickel chromium iron alloy pipe
Wolpert discloses finned tubs having helical groove (Fig. 7d, profile 2, col. 7 lines 49-56). The tubes are produced by centrifugally cast tube (col. 8 line 1-14) The tubes can be made by nickel chromium iron alloy. (col. 8 lines 33-38). It is considered to have been obvious to have provided Symonds with a centrifugally cast nickel chromium iron alloy pipe as shown by Wolpert as this is a simple substitution of one known element for another in order to obtain a predictable result of cutting a pipe having the desired 
Regarding claim 3, Symonds in view of Wolpert discloses the radial distance of the cutting edge relative to the longitudinal axis of the basic body is changed between a first and a second cut. (Paragraphs 52, 55, and 57)

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarest view of Jakobi et al. (US 9,249,482).
Regarding claims 16 and 17, Demarest does not disclose the centrifugally cast nickel chromium iron alloy pipe comprises: 0.4 to 0.6% carbon; 28 to 33% chromium; 15 to 25% iron; 2 to 6% aluminium; up to 2% silicon; up to 2% manganese; up to 1.5% niobium; up to 1.5% tantalum; up to 1.0% tungsten; up to 1.0% titanium; up to 1.0% zirconium; up to 0.5% yttrium; up to 0.5% cerium; up to 0.5% molybdenum; up to 0.1% nitrogen; remainder nickel including melt-related impurities. (claim 16) Further, Demarest does not disclose the centrifugally cast nickel chromium iron alloy pipe comprises: 17 to 22% iron; 3 to 4.5% aluminium; 0.01 to 1% silicon; 0.01 to 0.5% manganese; 0.01 to 1.0% niobium; 0.01 to 0.5% tantalum; 0.01 to 0.6% tungsten; 0.001 to 0.5% titanium; 0.001 to 0.3 zirconium; 0.001 to 0.3% yttrium; 0.001 to 0.3% cerium; 0.01 to 05% molybdenum; and 0.001 to 0.1% nitrogen.
Jakobi discloses a nickel chromium iron alloy with the same compositions each ranged as recited in claims 16-17 above (col. 2 lines 7-24). The alloy can be used to producing tubes by centrifugal casting (col. 3 lines 17-29). It is considered to have been obvious to have provided Demarest with a centrifugal casting nickel chromium iron alloy 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.